
	

114 HR 5089 IH: Reducing America’s Destructive Atmospheric Risks Act
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 5089
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Boustany introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To require the Secretary of Commerce to maintain and operate at least one Doppler weather radar
			 site within 55 miles of each State capital city in the United States, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reducing America’s Destructive Atmospheric Risks Act or the RADAR Act. 2.Requirement for operation of Doppler weather radar sites near State capital cities (a)RequirementBeginning not later than 450 days after the date of the enactment of this Act, the Secretary of Commerce shall—
 (1)maintain and operate at least one Doppler weather radar site within 55 miles of each State capital city in the United States; and
 (2)ensure that each radar maintained and operated near a city described in paragraph (1) is available to the office of the National Weather Service that provides services to such city.
 (b)StandardsThe Secretary shall ensure that each radar maintained and operated under subsection (a) conforms with the same standards that apply to radars operated by the Secretary, acting through the Administrator of the National Oceanic and Atmospheric Administration, on the day before the date of the enactment of this Act, including standards relating to the use of dual-polarization technology or other technologies included in Weather Surveillance Radar, 1988, Doppler (WSR–88D) radars.
 (c)ConsiderationsWhen determining the location for constructing a radar to meet the requirements of subsection (a), the Secretary shall take into consideration nearby counties that have populations of more than 130,000 and do not otherwise have radar beam coverage below 10,000 feet from Weather Surveillance Radar, 1988, Doppler (WSR–88D) radars.
			(d)Report
 (1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall submit to Congress a report detailing the Doppler weather radar sites that need to be constructed or acquired in order to meet the requirement of subsection (a).
 (2)ContentsThe report submitted under paragraph (1) shall include the following: (A)Feasible locations for placement and construction of radar sites, determined by the Secretary to provide the necessary meteorological capabilities to best protect a city described in subsection (a).
 (B)A timeline for when construction or acquisition of each radar site will be complete. (e)DefinitionIn this Act, the term State means one of the 50 States.
			
